Name: Council Implementing Regulation (EU) 2018/465 of 21 March 2018 implementing Regulation (EU) No 270/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa;  civil law
 Date Published: nan

 21.3.2018 EN Official Journal of the European Union LI 78/1 COUNCIL IMPLEMENTING REGULATION (EU) 2018/465 of 21 March 2018 implementing Regulation (EU) No 270/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 270/2011 of 21 March 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt (1), and in particular Article 12(4) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 21 March 2011, the Council adopted Regulation (EU) No 270/2011. (2) The statement of reasons for four persons listed in Annex I to Regulation (EU) No 270/2011 should be amended. (3) Six persons should be removed from the list of natural and legal persons, entities and bodies set out in Annex I to Regulation (EU) No 270/2011. (4) Annex I to Regulation (EU) No 270/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 270/2011 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 2018. For the Council The President E. ZAHARIEVA (1) OJ L 76, 22.3.2011, p. 4. ANNEX 1. In Annex I to Regulation (EU) No 270/2011, the entries concerning the persons below are replaced by the following entries: Name (and any aliases) Identifying information Grounds for designation 2. Suzanne Saleh Thabet Spouse of Mr Mohamed Hosni Elsayed Mubarak, former President of the Arab Republic of Egypt Date of birth: 28.2.1941 Female Associated with Mohamed Hosni Elsayed Mubarak, who is subject to judicial proceedings or an asset recovery process by the Egyptian authorities following a final court ruling in respect of the misappropriation of State Funds on the basis of the United Nations Convention against corruption. 4. Heidy Mahmoud Magdy Hussein Rasekh Spouse of Mr Alaa Mohamed Elsayed Mubarak, son of former President of the Arab Republic of Egypt Date of birth: 5.10.1971 Female Person subject to judicial proceedings or an asset recovery process by the Egyptian authorities following a final court ruling in respect of the misappropriation of State Funds on the basis of the United Nations Convention against corruption, and associated with Alaa Mohamed Hosni Elsayed Mubarak. 6. Khadiga Mahmoud El Gammal Spouse of Mr Gamal Mahamed Hosni Elsayed Mubarak, son of former President of the Arab Republic of Egypt Date of birth: 13.10.1982 Female Person subject to judicial proceedings or an asset recovery process by the Egyptian authorities following a final court ruling in respect of the misappropriation of State Funds on the basis of the United Nations Convention against corruption, and associated with Gamal Mohamed Hosni Elsayed Mubarak. 19. Elham Sayed Salem Sharshar Spouse of Mr Habib Ibrahim Eladli Date of birth: 23.1.1963 Female Person subject to judicial proceedings in respect of the misappropriation of State Funds on the basis of the United Nations Convention against corruption, and associated with Habib Ibrahim Eladli. 2. In Annex I to Regulation (EU) No 270/2011, the entries concerning the following persons are deleted: 7. Ahmed Abdelaziz Ezz, 8. Abla Mohamed Fawzi Ali Ahmed Salama, 9. Khadiga Ahmed Ahmed Kamel Yassin, 10. Shahinaz Abdel Aziz Abdel Wahab Al Naggar, 11. Ahmed Alaeldin Amin Abdemaksoud Elmaghraby, 12. Naglaa Abdallah El Gazaerly.